                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

DENISE NELSON,                                  )              CASE NO. 8:20-cv-14
                                                )
               Plaintiff,                       )
                                                )
v.                                              )                     ORDER
                                                )
ETHICON, INC. and                               )
JOHNSON & JOHNSON,                              )
                                                )
               Defendants.                      )

       THIS MATTER is before the Court on Defendants’ Motion for Withdrawal of Counsel

regarding William M. Gage and Christy D. Jones of the law firm Butler Snow (Filing No. 68). The

Court finds that the Motion should be granted. Accordingly,

       IT IS ORDERED that the Motion for Withdrawal of Counsel (Filing No. 68) is granted.

William M. Gage and Christy D. Jones are deemed withdrawn as counsel for Ethicon, Inc., and

Johnson & Johnson and shall no longer receive electronic notice in this case.

       DATED this 27th day of January, 2020.



                                                    BY THE COURT:


                                                    s./Michael D. Nelson
                                                    United States Magistrate Judge




                                                1
